Citation Nr: 1037288	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967 and from October 1978 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at a Board hearing in May 2005, before a 
Board member who is no longer employed by the Board.  A 
transcript of the hearing is associated with his claims folder.  
The Veteran elected to have VA decide his claim without another 
Board hearing in July 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served in Vietnam from April 1966 to April 1967, and 
his service personnel records indicated that his military 
occupational specialty was as a heavy vehicle driver (64B20).  He 
has testified that during such service, he was assigned to the 
597th Transportation Company, and that he experienced stressful 
experiences while there.  

Since the claim was remanded to the RO in February 2007, there 
has been a change in the law concerning service connection for 
PTSD.  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended 
to reduce the evidentiary burden of establishing a stressor when 
it is related to a fear of hostile military or terrorist 
activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be 
codified at 38 C.F.R. § 3.304(f)(3).  

The Veteran has made statements, including in January 2005, to 
the effect that he had fear of hostile military activity while 
serving in Vietnam.  Given that the Veteran has been diagnosed 
with PTSD and he served in a location that would involve hostile 
military activity, a VA psychiatric examination is warranted 
under the new regulation.  See VBA Training Letter 10-05 ( "[I]f 
review of an application for benefits discloses a compensation 
claim for PTSD and the Veteran's DD Form 214 verifies service in 
a location that would involve 'hostile military or terrorist 
activity' as evidenced by such awards as . . . Vietnam Service 
Medal, this evidence would be sufficient to schedule the Veteran 
for a VA psychiatric examination).  The examination should 
conform to the recent PTSD regulation amendment, as described in 
VBA Training letter 10-05, including Attachment A. 

Accordingly, the claim for service connection for PTSD is 
REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA PTSD examination in accordance with 75 
Fed. Reg. 39843-01 (July 13, 2010),  as 
explained in VBA Training Letter 10-05.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The examiner should clearly 
report whether or not a diagnosis of PTSD 
is warranted.  If a diagnosis of PTSD is 
made, the examiner should offer an opinion 
as to whether the PTSD is related to fear 
of in-service hostile military or terrorist 
activity.

2.  Thereafter, the RO should review the 
expanded record and readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record and 
in light of the regulatory changes 
regarding claims for PTSD as referenced 
above.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


